Title: John Adams to Thomas Jefferson, 29 May 1813
From: Adams, John
To: Jefferson, Thomas


          Dear
Sir Quincy
May 29.
1813.
          To leave
the
Pettifogger of Funivals Inn, or Cliffords
Inn, his
Archbishop Laud, and his Chevalier of
St. Iago of Compostella
Sir
Christopher Gardiner, for the present;
Paulo
Multo majora
canamus.
          There has
been put into my hands, within a few days a gross Volume in octavo, of 544
Pages with the Title of “Memoirs of the late reverend
Theophilus Lindsey. M.A.” including a brief “Analysis of his works;
together with Anecdotes and Letters of eminent Persons, his Friends and
Correspondents: also a general View of the progress of the
Unitat
Unitarian doctrine in England and America. By
Thomas
Belsham, Minister of the Chapel in Essex Street.”
          Whether you have Seen this work, I know
not. but this I know, the Author, and his Friends ought to have Sent you a Copy
of it; and therefore I conclude they have.
          With
Lindsey,
Disney,
Price,
Priestley,
Jebb,
Kippis &c and their Connections, whom I could
name, I was much acquainted in
London from
1785 to 1788.
			 These Characters, with
Cappe,
Farmer, and a multitude of others, figure in this work. The
Religion, the Philosophy, the Morality, the Politicks, which these People
teach, have been Objects of my anxious Attention for more than Three Score
years, as I could demonstrate to you, if I could give you, a brief Sketch of my
Life. But my Life has been too trifling and my Actions too insignificant for me
to write or the Public to read. In my wandering romantic Life, with my
incessant Res
angusta Domi, and
			 my numerous unfortunate Family, of Children
and Grand Children without the honour, which you have attained of being a great
grandfather, tho’ I have a near prospect of it; it has been impossible for me
to pursue Such Inquiries, with any thing like Learning.
          what may be the Effect, of these
“Memoirs” in the U.S. if they Should become public I know not; and I will add I
care not; for I wish every Subject to be discussed at all Events. The human
Mind is awake: Let it not Sleep. Let it however consider. Let it think, Let it
pause.
          This work must produce a noise
in U.S.
Fiat
Justitia.—
          The
12th Article in the
Appendix is “Letters from
Dr
Priestley to
Mr Lindsey: and
			 from
Thomas Jefferson Esq. President of the
United
States to
Dr
Priestley.” p. 525. The first Letter from you is dated
March 21.
1801. Th at
Washington.
The Second
April 9. 1803 at
Washington.
Dr
Priestleys Letter to
Mr Lindsey, containing remarks upon
Mr Jeffersons Letter is dated
Northumberland April 23. 1803.
          I wish to know, if you have Seen this
Book. I have much to Say on the Subject. And you may depend upon it, I will
discuss the Subject with as much Candour, as much Friendship, as much Freedom,
as Price,
Priestley
Lindsey,
Cappe or
Farmer ever displayed in their
Controversies. I have not time
			 to enlarge at present.
          I will only Add have you Seen the Naval
History by
Mr
Clark, published by
Mathew Carey at
Philadelphia? I wish I had time and Eyes and fingers to write
much to you on this Subject.
          I lament
the death of my dear Friend of 38 years
Dr
Benjamin Rush, much the more,
			 Since I have Seen
Lindseys Memoirs.
          I am, with
unalterable Esteem and Affection your old FriendJohn
Adams
        